Name: Commission Regulation (EEC) No 1163/91 of 3 May 1991 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 4. 5 . 91 No L 112/73Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1163/91 of 3 May 1991 fixing the amount of the subsidy on oil seeds "Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 772/91 to the informa ­ tion known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 3577/90 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 1133/91 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 2206/90 (6), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 772/91 Q, as last amended by Regulation (EEC) No 1096/91 (8); HAS ADOPTED THIS REGULATION : Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 f) shall be as set out in the Annexes hereto. 2. However, the amount of the aid fixed in advance for the 1991 /92 marketing year for colza, rape and sunflower seed shall be confirmed or replaced with effect from 6 May 1991 to take account of the prices and related measures for the 1991 /92 marketing year and of the consequences of the maximum guaranteed quantity arran ­ gements. Article 2 This Regulation shall enter into force on 6 May 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 May 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30 . 9 . 1966, p. 3025/66 . (2) OJ No L 353, 17. 12 . 1990, p . 23 . 0 OJ No L 164, 24. 6. 1985, p. 11 . (4) OJ No L 113, 6. 5 . 1991 , p. 47. 0 OJ No L 167, 25. 7. 1972, p. 9 . (6) OJ No L 201 , 31 . 7. 1990, p. 11 . O OJ No L 81 , 28. 3 . 1991 , p. 62. (8) OJ No L 110, 1 . 5 . 1991 , p. 21 . 0 OJ No L 266, 28 . 9 . 1983, p. 1 . No L 112/74 4. 5. 91Official Journal of the European Communities ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) \ Current 1st period 2nd period 3rd period 4th period 5th period 5 6 7 0 8 (') 9 0 io o 1 . Gross aids (ECU):  Spain  Portugal  Other Member States 2. Final aids : Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr)  Spain (Pta)  Portugal (Esc) 0,000 25,995 19,025 44,79 50,46 923,78 150,21 170,84 16,719 14,560 33 512 3 734,08 0,00 5 490,61 0,000 26,025 19,055 44,86 50,54 925,24 150,45 171,11 16,745 14,584 33 564 3 729,52 0,00 5 496,74 9,000 15,970 9,000 21,19 23,87 437,01 71,06 80,82 7,909 6,665 15 853 1 291,81 1 524,43 3 410,86 9,000 15,970 9,000 21,19 23,87 437,01 71,06 80,82 7,909 6,665 15 853 1 251,77 1 516,86 3 399,47 9,000 15,970 9,000 21,19 . 23,87 437,01 71,06 80,82 7,909 6,665 15 853 1 251,77 1 516,86 3 399,47 9,000 15,970 9,000 21,19 23,87 437,01 71,06 80,82 7,884 6,645 15 773 1 143,67 1 499,08 3 363,40 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 5 1st period 6 2nd period 7 0 3rd period 8 0 4th period 9 0 5th period io o 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 2. Final aids : Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr)  Spain (Pta)  Portugal (Esc) 0,000 28,495 21,525 50,67 57,10 1 045,17 169,95 193,29 18,916 16,509 37 915 4 291,34 35,14 6 012,30 0,000 28,525 21,555 50,74 57,18 1 046,63 170,19 193,56 18,942 16,533 37 968 4 286,79 39,51 6 018,43 11,500 18,470 11,500 27,07 30,50 558,40 90,80 103,27 10,106 8,614 20 257 1 849,08 1 906,67 3 932,55 11,500 18,470 11,500 27,07 30,50 558,40 90,80 103,27 10,106 8,614 20 257 1 809,03 1 899,10 3 921,16 11,500 18,470 11,500 27,07 30,50 558,40 90,80 103,27 10,106 8,614 20 257 1 809,03 1 899,10 3 921,16 11,500 18,470 11,500 27,07 30,50 558,40 90.80 103,27 10.081 8,594 20 177 1 700,93 1 881,32 3 885,09 (') Amount fixed provisionally, pending and subject to the setting of the prices and related measures and of the application of the maximum guaranteed quantity arrangements for the 1991 /92 marketing year, conforming in particular :  to the Commission s proposals for the 1991 /92 marketing year as regards the target price, the monthly increases, the reduction for rape seed other than 'double zero' and the arrangements applying to rape seed harvested in Spain ;  to the adjustment resulting from the maximum guaranteed quantity arrangements and that of the agricultural conversion rates applied for the 1990/91 marke ­ ting year. 4. 5. 91 Official Journal of the European Communities No L 112/75 ANNEX III Aids to sunflower seed (amounts per 100 kg) Current 1st period 2nd period 3rd period 4th period J 5 6 7 8 (') 9 (') 1 . Gross aids (ECU):  Spain  Portugal  Other Member States 2. Final aids : (a) Seed harvested and processed in (2) :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr)  Portugal (Esc) (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) 28,670 37,637 25,397 59,79 67,37 1 233,18 200,53 228,06 22,318 19,511 44 736 5 123,92 7921,18 4 505,70 4 567,82 28,365 37,337 25,097 59,08 66,57 1 218,62 198,16 225,37 22,055 19,272 44 207 5 034,16 7 859,92 4 461,23 4 524,16 28,161 37,137 24,897 58,61 66,04 1 208,91 196,58 223,57 21,879 19,113 43 855 4 948,03 7 812,22 4 430,32 4 493,82 21,663 28,792 16,552 38,97 43,91 803,70 130,69 148,64 14,546 12,524 29 156 2 876,06 6 078,24 3 462,56 3 537,85 21,656 28,792 16,552 38,97 43,91 803,70 130,69 148,64 14,546 12,524 29 156 2 876,06 6 078,24 3 461,49 3 536,78 (') Amount fixed provisionally, pending and subject to the setting of the prices and related measures and of the application of the maximum guaranteed quantity arrangements for the 1991 /92 marketing year, conforming in particular with :  the Commission 's proposals for the 1991 /92 marketing year as regards the target price, the monthly increases, the reduction for rape seed other than 'double zero' and the arrangements applying to rape seed harvested in Spain ;  the adjustment resulting from the maximum guaranteed quantity arrangements and the agricultural conversion rates applied for the 1990/91 marketing year. (2) For seed harvested in Member States other than Spain and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0186140. ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) Current 5 1st period 6 2nd period 7 3rd period 8 4th period 9 5th period 10 DM Fl Bfrs/Lfrs FF Dkr £Irl £ Lit Dr Esc Pta 2,062220 2,323340 42,442700 6,962160 7,881930 0,770962 0,695899 1 522,60 223,38300 177,14700 127,13000 2,060350 2,321520 42,401500 6,957580 7,881850 0,771329 0,696928 1 524,38 225,28100 177,92900 127,50000 2,058800 2,319670 42,367400 6,953260 7,880620 0,772404 0,697715 1 526,18 227,32300 178,40700 127,82700 2,057490 2,318070 42,333900 6,948450 7,879150 0,772914 0,698425 1 527,97 229,29400 178,90400 128,13600 2,057490 2,318070 42,333900 6,948450 7,879150 0,772914 0,698425 1 527,97 229,29400 178,90400 128,13600 2,054000 2,314030 42,240800 6,935580 7,870450 0,775873 0,700225 1 533,61 234,61500 180,47800 128,86200